Exhibit 10.3

 

AMENDMENT TO LETTER AGREEMENT

 

This amendment (this “Amendment”) amends, effective October 21, 2019, the
employment letter agreement (the “Letter Agreement”) entered into by and between
Mark Cosby (the “Executive” or “you”), Michaels Stores, Inc. (the “Company”) and
The Michaels Companies, Inc. (“Parent”) describing the terms and conditions of
the Executive’s employment with the Company as set forth below.  Capitalized
terms not defined in this Amendment have the respective meanings ascribed to
them in the Letter Agreement.

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties hereto desire to amend the Letter Agreement as
follows:

 

1.         The first two sentences of Section 1(a) of the Letter Agreement shall
be deleted in their entirety and replaced with the following:

 

“Effective as of October 21, 2019 (the “Transition Date”), you will be employed
by the Company, on a full-time basis, as its Chief Executive Officer.  You agree
to perform the duties of your position and such other duties as may reasonably
be assigned to you by the board of directors (the “Board”) of Parent from time
to time.”

 

2.         The following words shall be added to the end of the third sentence
of Section 1(b) of the Letter Agreement:

 

“for the remainder of your term, unless the Board requests your resignation,
which you agree to provide.”

 

3.         A new Section 5(f) shall be added to the Letter Agreement as follows:

 

“Notwithstanding any of the foregoing, each Quarterly Restricted Stock Award
granted to you on or after the Transition Date will be made in the form of
restricted stock units, evidenced by an award agreement substantially in the
form attached hereto as Exhibit A; provided that, the vesting terms of future
Quarterly Restricted Stock Awards may reflect the same ratio of time-vesting to
performance-vesting as Parent adopts generally for its annual restricted stock
unit grants.  With respect to each such award granted to you on or after the
Transition Date, each reference in this Section 5 to “restricted stock” shall be
replaced with “restricted stock units”, and each reference to “Quarterly
Restricted Stock Award” shall be replaced with “Quarterly RSU Award.””

 

4.         A new Section 5(g) shall be added to the Letter Agreement as follows:

 

“On or following the Transition Date, you will be granted an award of 860,000
options to purchase Parent common stock at an exercise price equal to the fair
market value of a share of Parent common stock on the date of grant.  Such
option award will be evidenced by an award agreement substantially in the form
attached hereto as Exhibit B.”

5.         A new Section 5(h) shall be added to the Letter Agreement as follows:

 










 

“On or following the Transition Date, you will also be granted an award of
75,000 restricted stock units of Parent.  Such restricted stock unit award will
be evidenced by an award agreement substantially in the form attached hereto as
Exhibit C.”

 

6.         A new Section 5(i) shall be added to the Letter Agreement as follows:

 

“You will not be eligible to receive awards pursuant to Parent’s annual equity
grant program.”

 

7.         The first sentence of Section 6(b) of the Letter Agreement shall be
deleted in its entirety and replaced with the following:

 

“Any annual bonus to which you may become entitled under the Annual Incentive
Plan will be pro-rated based on the number of days that you served as Interim
Chief Executive Officer or Chief Executive Officer during the fiscal year to
which the annual bonus relates.”

 

8.         The following sentence shall be added to the end of Section 7 of the
Letter Agreement:

 

“During the term of your employment hereunder, the Company shall pay for or
reimburse you for all reasonable, customary and necessary business expenses
incurred in the performance of your duties and responsibilities hereunder,
subject to such reasonable substantiation and documentation as may be specified
by the Company from time to time.  Such expenses shall include (i) reasonable
expenses for travel between the Company’s headquarters and Boston,
Massachusetts, (ii) an automobile lease, and (iii) a cell phone and the monthly
cost of voice and data service.”

 

9.         By signing this Amendment, the Executive, the Company, and Parent are
providing their express written consent to the changes to the terms and
conditions of the Executive’s employment described in this Amendment.  Except as
expressly modified herein, the Letter Agreement remains in full force and
effect, and is binding on the Executive, the Company, and Parent in accordance
with its terms.  The Executive acknowledges and agrees that the Letter
Agreement, as amended by this Amendment, constitutes the entire agreement
between the Executive, the Company, and Parent with respect to the terms and
conditions of his employment and supersedes all other agreements and
understandings, whether written or oral.

 

[Signature page follows immediately]

 





-2-




 

IN WITNESS WHEREOF, this Amendment has been executed by the Company, by its duly
authorized representative, by Parent, by its duly authorized representative, and
by you, as of the date first above written.

 

 

 

 

 

 

MARK COSBY

    

THE COMPANY

 

 

 

 

 

 

/s/ Mark Cosby

 

By:

/s/ Navin Rao

 

 

 

Name: 

Navin Rao

 

 

 

Title:

Vice President – Assistant

 

 

 

 

  General Counsel & Secretary

 

 

 

 

 

 

 

 

PARENT

 

 

 

 

 

 

 

 

By:

/s/ Navin Rao

 

 

 

Name:

Navin Rao

 

 

 

Title:

Vice President – Assistant

 

 

 

 

  General Counsel & Secretary

 





-3-




 

Exhibit A

 

Form of Quarterly RSU Award

 





-4-




 

Exhibit B

 

Option Award

 





-5-




 

Exhibit C

 

Restricted Stock Unit Award

 

-6-

